DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s specification as originally filed fails to provide a written description for a physical medium dependent (PMD) interface.
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s specification as originally filed fails to provide a written description for an attachment unit interface.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raghavan (Publication No.: US 2003/0112896 A1) in view of Richard (Publication No.: US 2003/0118273 A1).

	Regarding claim(s) 2, the combination of references and Richard in particular teaches the PHY transceiver subsystem of claim 1, wherein the optical module port is configured to accept a pluggable optical transceiver module having a form factor that is a pluggable form factor standard (e.g. “pluggable” “inserted or removed from host sockets as part of a single module” as in paragraph [0013]). 
	Regarding claim(s) 3, the combination of references and Richard in particular teaches the PHY transceiver subsystem of claim 2, wherein the form factor is a small form factor pluggable (SFP) or SFP+ form factor standard (e.g. “small form factor (SFF) and the small form pluggable (SFP) form factor” as in paragraph [0013]). 

Regarding claim(s) 5, Raghavan and Richard teach the PHY transceiver subsystem of claim 1, wherein the optical module port includes a physical medium dependent (PMD) interface for communicating with the pluggable optical transceiver module (e.g. “GBIC” and/or “standard socket” and/or “mounting slot” as in paragraph [0007] of Richard; Raghavan’s reference numeral 201-P in Figure 2A and Figure 5D in its entirety). 
Regarding claim(s) 6, the combination of references and Raghavan in particular teaches the PHY transceiver subsystem of claim 5, wherein the PMD interface is used to control equalization in the pluggable optical transceiver module (e.g. “then input to a complex adaptive equalizer 513-k to counter the intersymbol interference” as in paragraph [0152]). 
Regarding claim(s) 7, the combination of references and Raghavan in particular teaches the PHY transceiver subsystem of claim 1, wherein the m-ary modulator and the m-ary demodulator perform m-ary pulse amplitude modulation and de-modulation, respectively, that uses two or more bits per symbol (paragraph [0024]). 
Regarding claim(s) 8, the combination of references teaches the PHY transceiver subsystem of claim 1, but fails to specifically teach that the m-ary modulator and the m-ary demodulator perform orthogonal frequency division multiplexing modulation and de-modulation, respectively, that uses two or more bits per symbol.  However, as noted 
Regarding claim(s) 9, the combination of references and Raghavan in particular teaches the PHY transceiver subsystem of claim 1, wherein the electrical system interface includes parallel signals (e.g. “parallel data” as in paragraph [0014] and throughout). 
Regarding claim(s) 10, the combination of references and Raghavan in particular teaches the PHY transceiver subsystem of claim 1, wherein the electrical system interface includes serial signals (e.g. “serial” as in paragraph [0022] and throughout). 
Regarding claim(s) 11, the combination of references and Raghavan in particular teaches the PHY transceiver subsystem of claim 1, wherein the first electrical data signal and second electrical data signal includes parallel electrical data signals (e.g. “parallel data” as in paragraph [0014] and throughout).  
Regarding claim(s) 12, the combination of references teaches the PHY transceiver subsystem of claim 1, but fails to specifically teach that the electrical system interface includes an attachment unit interface (AUI) based interface.  However, AUI based interfaces are well known in the art and Officially Noted as such.  One skilled in the art would have been motivated to utilize an AUI based interface in order to meet design, budget, or performance requirements.  Therefore, it would have been obvious 
Regarding claim(s) 13, the combination of references teaches the PHY transceiver subsystem of claim 1, but fails to specifically teach that the electrical system interface is configured to communicate with Media Access Control (MAC) device and/or a Transmission Convergence Layer (TC-Layer) device to receive the first electrical data signal and transmit the second electrical data signal.  However, as noted by Applicant (paragraph [0045]), communication with Media Access Control (MAC) device and/or a Transmission Convergence Layer (TC-Layer) device to receive the first electrical data signal and transmit the second electrical data signal is well known in the art and Officially Noted as such.  One skilled in the art would have been motivated to communicate with Media Access Control (MAC) device and/or a Transmission Convergence Layer (TC-Layer) device to receive the first electrical data signal and transmit the second electrical data signal in order to meet design, budget, or performance requirements.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to communicate with Media Access Control (MAC) device and/or a Transmission Convergence Layer (TC-Layer) device to receive the first electrical data signal and transmit the second electrical data signal with the combination of Raghavan and Richard. 
Regarding claim(s) 14, the combination of references and Raghavan in particular teaches the PHY transceiver subsystem of claim 1, wherein the first electrical m-ary analog modulation signal includes parallel analog signals and second electrical m-ary 
Regarding claim(s) 15, the combination of references and Raghavan in particular teaches the PHY transceiver subsystem of claim 1, wherein the equalizer includes coefficients or weights configured to remove noise from the second m-ary modulation signal (e.g. “coefficients of the equalizer” as in paragraph [0154] and throughout). 
Regarding claim(s) 16, the combination of references and Raghavan in particular teaches the PHY transceiver subsystem of claim 1, wherein the noise removed by the equalizer includes intersymbol interference (ISI) (e.g. “counter the intersymbol interference” as in paragraph [0152]). 
Regarding claim(s) 17, the combination of references and Raghavan in particular teaches the PHY transceiver subsystem of claim 1, wherein the equalizer performs decision directed equalization on the second m-ary modulation signal to remove noise (e.g. “decision feed-back” as in paragraph [0154] and throughout). 
Regarding claim(s) 18, the combination of references and Raghavan in particular teaches the PHY transceiver subsystem of claim 1, wherein the equalizer performs blind equalization on the second m-ary modulation signal to remove noise (e.g. by virtue of Raghavan not using a training sequence in its equalization process). 
Regarding claim(s) 19, the combination of references and Raghavan in particular teaches the PHY transceiver subsystem of claim 1, wherein the digital to analog converter (reference numeral 406 in Figure 4) is configured to shape, condition, or 
Regarding claim(s) 20, the combination of references teaches the PHY transceiver subsystem of claim 1, but fails to specifically teach that the clock data recovery unit includes an analog to digital converter.  However, include an analog to digital converter with a clock data recovery unit is well known in the art and Officially Noted as such.  One skilled in the art would have been motivated to include an analog to digital converter with a clock data recovery unit in order to meet design, budget, or performance requirements.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to include an analog to digital converter with a clock data recovery unit in the combination of Raghavan and Richard.  
Regarding claim(s) 21-24, these claims recite limitations that amount to little more than a duplication of the elements recited in claim 1 and its dependents.  However, it has been judicially determined that a mere “duplication of parts” would have been obvious (see MPEP 2144.04 (VI)(B); In re Harza, 274 F.2d 669, 671 (C.C.P.A. 1960).   
Regarding claim(s) 26, this claim recites limitations similar to those of claim 1 with the exception of an added limitation pertaining to utilization of QPSK modulation.  However, the similarly recited elements are rejected for the same reasons stated for the rejection of claim 1.  Furthermore, as acknowledged by Applicant (paragraph [0047]), QPSK that uses two or more bits per symbol for communication is well known in the art and Officially Noted as such.  One skilled in the art would have been motivated to utilize 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637